Talmadge, J.
(dissenting) — I concur in Justice Alexander’s concern about the majority’s refusal to follow the principle of stare decisis. This Court’s jurisprudence should not lurch from one policy pronouncement to the next, with no firm roots in the constitution, statutes, or decisions of this Court.
I write separately to emphasize the underlying policy rationale for State v. Lucky, 128 Wn.2d 727, 912 P.2d 483 (1996), and why the Court should follow it. First, in discussing the "legal prong” of the two-part test for lesser included offenses set forth in State v. Workman, 90 Wn.2d 443, 584 P.2d 382 (1978), we based our analysis in Lucky on our decisions in State v. Curran, 116 Wn.2d 174, 804 P.2d 558 (1991), and State v. Davis, 121 Wn.2d 1, 846 P.2d 527 (1993), which strongly indicated courts must look to the statutory elements of all of the alternative means of committing the crime to determine if an offense is necessarily included within the elements of the other offense. See Schmuck v. United States, 489 U.S. 705, 716-21, 109 S. Ct. 1443, 1453, 103 L. Ed. 2d 734 (federal courts follow strict statutory analysis in determining lesser included offenses as in Lucky), reh’g denied, 490 U.S. 1076, 109 S. Ct. 2091, 104 L. Ed. 2d 654 (1989).
This analysis of the legal prong of Workman provides for greater certainty and predictability in the trial process. Indeed, the United States Supreme Court has abandoned any factual analysis as is required under the legal prong of the Workman test. As the United States Supreme Court has noted, using a strict statutory analysis (referred to by that Court as the "elements test”) to determine lesser included offenses promotes more predictability and certainty. A textual comparison of statutes, *557which does not rely on inferences that may be drawn from evidence introduced at trial, allows both sides to know in advance what jury instructions will be available and to plan their trial strategies accordingly. It also promotes judicial economy by providing a clearer rule of decision and by permitting appellate courts to decide whether jury instructions were wrongly refused without reviewing the entire evidentiary record for nuances of inference. Schmuck, 489 U.S. at 720-21.
Second, the Court’s interpretation of the statute in Lucky, Curran, and Davis compels prosecuting attorneys to be more precise in their charging decisions. A judicial interpretation of RCW 10.61.006 that permits prosecuting authorities to charge very generally and allows juries to find lesser included offenses as an alternative to the charging decision of the prosecuting authority is an invitation to uncertainty, sloppy charging practices and possibly the overcharging of defendants in criminal cases. This concern was a thread through this Court’s analysis in Lucky, Curran, and Davis.
The Sentencing Reform Act of 1981 requires prosecuting attorneys to develop charging standards that are precise:
Selection of Charges/Degree of Charge
(1) The prosecutor should file charges which adequately describe the nature of defendant’s conduct. Other offenses may be charged only if they are necessary to ensure that the charges:
(a) Will significantly enhance the strength of the state’s case at trial; or
(b) Will result in restitution to all victims.
(2) The prosecutor should not overcharge to obtain a guilty plea. Overcharging includes:
(a) Charging a higher degree;
(b) Charging additional counts.
This standard is intended to direct prosecutors to charge *558those crimes which demonstrate the nature and seriousness of a defendant’s criminal conduct, but to decline to charge crimes which are not necessary to such an indication. Crimes which do not merge as a matter of law, but which arise from the same course of conduct, do not all have to be charged.
RCW 9.94A.440. Prosecuting authorities should be required to make charging decisions as narrowly tailored to the particular facts of the case as is possible.
Finally, the question of whether a crime is a lesser included offense is purely an issue of statutory construction. See RCW 10.61.006 (lesser included offense). After Lucky, the Legislature fully enjoyed the opportunity to amend the statute to alter our construction of it. Bills were introduced in the 1997 Legislature to amend RCW 10.61.006 to change the outcome of Lucky. See Washington State Legislative Digest and History of Bills, 55th Leg., Reg. Sess. (2d ed. 1997) SB 5444 at 179, HB 1331 at 602. That legislation did not pass. Alternatively, the Legislature could have amended statutes such as RCW 9A.36.031 (third degree assault) to carefully delineate lesser included offenses. The Legislature did not do this.
The failure of the Legislature to amend a statute to change the statute’s judicial construction is reflective of legislative acquiescence in the Court’s interpretation. See Buchanan v. International Bhd. of Teamsters, 94 Wn.2d 508, 511, 617 P.2d 1004, 1006 (1980) (failure of the Legislature to amend a statute after this Court renders a decision interpreting such statute indicates it was and is the policy of the Legislature to concur in that result). See also Manor v. Nestle Food Co., 131 Wn.2d 439, 446 n.2, 932 P.2d 628, 945 P.2d 1119 (1997) (Legislature’s failure to amend a statute interpreted by administrative regulation constitutes legislative acquiescence in the agency’s interpretation of the statute). Lucky correctly interpreted the statute in question.
There are strong policy reasons for adhering to the line of cases commencing with Curran and ending with Lucky. We should not abandon this most recent statutory inter*559pretation without exceedingly good justification. I see no such rationale articulated in the majority’s opinion, and for that reason, I would adhere to the statutory analysis set forth in Lucky.